Citation Nr: 1716936	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for left pectoralis major tear, in excess of 20 percent prior to March 1, 2013, and 30 percent thereafter.

2.  Entitlement to service connection for an upper back/cervical C6-7 condition.

3.  Entitlement to service connection for difficulty breathing and snoring, now claimed as allergic rhinitis, to include enlarged turbinates.

4.  Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986, from May 1987 to July 1987, from July 1991 to November 1991, and from July 2005 to August 2005.  He also served in the Army National Guard from May 1986 to March 2007, with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for an upper back/cervical condition and difficulty breathing/snoring and granted service connection for a left pectoralis muscle tear, evaluated at 20 percent disabling.  In a September 2013 rating decision, the RO denied service connection for pes planus.  The Veteran filed timely notice of disagreements in May 2009 and December 2013.

In a subsequent November 2013 rating decision, the RO staged the rating for the Veteran's left pectoral muscle tear, granting him a 30 percent rating from March 1, 2013.  Although the RO granted a higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration.

The Board notes that the Veteran now claims that his difficulty breathing and snoring, which is the specific issue on appeal, is due to allergic rhinitis.  See December 2016 hearing testimony.  A change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  38 C.F.R. §§ 4.13, 4.97 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Veteran filed a separate claim for service connection for allergic rhinitis, which was denied in a September 2016 rating decision.  The Veteran has not filed a notice of disagreement for that decision.  However, the Veteran's claim for allergic rhinitis is based on the same factual basis as the claim before the Board on appeal, and is merely a clarification in diagnosis of his earlier claim.  Therefore, the Board has recharacterized the issue on appeal.

In a written statement received in October 2015, the Veteran appears to have raised the issue of entitlement to service connection for sinusitis.  The Veteran is advised that his statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The Board notes that in the past, the Veteran filed claims for service connection for tinnitus, bilateral hearing loss, vertigo, a lumbar spine disability, diabetes, individual unemployability, a bilateral knee condition, a right hip disability, and a right ankle condition.  These claims were denied in a September 2013 rating decision and the Veteran did not file a notice of disagreement.  However, these issues were included in an August 2015 statement of the case.  The Veteran brought up the claims for vertigo and diabetes again in a September 2015 VA Form 21-4138 (Statement in Support of Claim).  In a letter dated in April 2016, RO asked the Veteran whether he intended to continue the appeal for the issues of vertigo and diabetes.  The Veteran did not respond to this letter, nor has he inquired about or filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) for any of the claims listed on the SOC.  Therefore, the Board finds that the Veteran has not perfected an appeal of these claims and they are not before the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left pectoral muscle tear

The Veteran contends that a higher initial rating is warranted for his service-connected left pectoral muscle tear.  

The Veteran testified during his December 2016 hearing that his disability had not changed except that the muscles had begun contracting.  

The Board finds that it is necessary to remand back the claim for a new VA examination, to determine the severity of the Veteran's service-connected left pectoral muscle tear as it is unclear as to whether the Veteran's muscle swells and hardens abnormally in contraction which may warrant a higher rating.  See 38 C.F.R. §§ 4.56(a)(4)(iii), 4.73, Diagnostic Code 5303.


Upper neck/cervical condition, allergic rhinitis, pes planus

The Veteran contends that service connection is warranted for his upper neck/cervical condition, allergic rhinitis, and pes planus disabilities.  

The Board notes that in July 2008, the RO made a request for the Veteran's service treatment records for periods of active service to include May through July 1987 and July through November 1991.  The Board finds that this request was inadequate, as it did not include a request for the Veteran's service treatment records for the active duty period of June to August 1986.  In addition, although it appears a search was made of the National Personnel Records Center, it does not appear any further inquiries were made to other storage facilities nor does it appear the RO made more than one attempt to locate the Veteran's records.  See January 2016 letter to the Veteran.  

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves.

The Veteran has provided numerous buddy statements and private treatment records in support of his claims.  However, with the exception of the claim for service connection for pes planus, the Veteran has not provided specific dates that his injuries occurred.  Therefore, on remand, the RO should ask the Veteran to provide specific dates that his injuries occurred. 

In addition, although the VA has received the Veteran's retirement point history, the RO did not verify the Veteran's specific periods of ACDUTRA and INACDUTRA.

The Board therefore remands the claims for entitlement to service connection for an upper neck/cervical condition, allergic rhinitis, and pes planus for attempts to be made to obtain the Veteran's Army National Guard personnel records and to verify the Veteran's periods of ACDUTRA and INACDUTRA for training in the Army National Guard.  The Board notes that the Veteran has been afforded a VA examination for his pes planus.  However, if the Veteran is shown to have been on ACDUTRA or INACDUTRA at the time he sustained the claimed upper back/cervical condition or allergic rhinitis, then the Veteran should be afforded VA examinations to assess the nature and etiology of those disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Verify with the Veteran the dates that his upper back/cervical condition, allergic rhinitis, and pes planus disabilities began.

2.  Make arrangements to verify any periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.  

3.  If personnel records show that the Veteran's upper back/cervical condition and/or allergic rhinitis disabilities occurred during a period of active military service, to include ACDUTRA and/or INACDUTRA, then the Veteran should be afforded a VA examination to determine the nature and etiology of those disabilities.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must opine on whether the Veteran has a current upper back/cervical condition and allergic rhinitis disabilities.  If current disabilities are shown, then the examiner is asked to opine whether the conditions are at least likely as not (50 percent or greater possibility) related to the Veteran's service, to include periods of ACDUTRA and/or INACDUTRA.  

In making this determination, the examiner should specifically consider and comment on the Veteran's lay statements, buddy statements, and private medical records.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



